DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office action is in response to the notice of panel decision from pre-appeal brief review filed on 11/10/2020. 

Claims 1-22 are presented for examination.

Allowable Subject Matter
Claims 4 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed 

Claims 1-3, 5-14 and 16-22 are rejected under 35 U.S.C. 103 as being unpatentable over Koka et al. (US 2011/0093646), in view of Lyon et al. (US 2005/0273571), Robinson et al. (US 2019/0266101).

As to claim 1, Koka discloses the invention as claimed, including a method for handling remote memory requests for a running application on a local host (Fig. 1), comprising: 
receiving a request for a page from the running application (402, Fig. 4A; ¶0007, “the read request from a requesting processor… identifying a requested page stored within the flash memory based on the address”; ¶0027, “issues access requests (i.e., read requests and/or write requests) to the PFMM (104)”); 
obtaining the page for the running application from a remote host responsible for the page (410-414, Fig. 4; 432, Fig. 4B; ¶0054, “the cache line is retrieved from the requested page from within the memory buffer”; ¶0061, “In STEP 432, the received cache line is written to the requested page in the memory buffer”);
determining whether any cache line of the page becomes dirty due to activities of the running application by monitoring cache coherence events relating to each cache line of the page (307, 309, Fig. 3; ¶0009, “a coherence directory controller (CDC) configured to map the address to a cache line in a cache memory”; ¶0056, “the address mapping table (346)) may be updated to (i) reflect the existence of the copy of the flash page in the memory buffer (i.e., in response to STEP 

Koka does not specifically disclose wherein the page is not stored at a local memory of the local host. However, Lyon discloses wherein the page is not stored at a local memory of the local host (Fig. 2 shows “page transfer”; ¶0033, “held-page table 245 (HPT) to determine if the requested memory page is present in local memory”; ¶0035, “the held-page table 245 indicates that the requested memory page is not present in local memory…initiates inter-node communication to the directory node to request a copy of the memory page”). 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Koka to include wherein the page is not stored at a local memory of the local host, as taught by Lyon because it would efficiently determine whether the request should be handled locally, or should be sent to a remote host, thereby reducing the retrieval time if the request is locally stored at the local memory (Burnett, ¶0033; ¶0035).

Koka does not specifically disclose periodically copying dirty cache lines of the page to the remote host. However, Robinson discloses periodically copying dirty cache lines of the page to the remote host (¶0136, “identify that the cached data is the most up-to-date version and that the main memory does not contain this up-to-date 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Koka to include periodically copying dirty cache lines of the page to the remote host, as taught by Robinson because it would ensure that if the cache line at the master is dirty, a copy of the cache line data is written back to the main memory (Robinson, ¶0136; ¶0254).

As to claim 2, Koka discloses the method of claim 1, wherein determining whether any cache line becomes dirty includes adding an entry representing the dirty cache line into a dirty cache line buffer when a cache coherence event indicates that the cache line is dirty (307, 309, Fig. 3; ¶0009, “a coherence directory controller (CDC) configured to map the address to a cache line in a cache memory”; ¶0056, “the address mapping table (346)) may be updated to (i) reflect the existence of the copy of the flash page in the memory buffer (i.e., in response to STEP 410)”; ¶0060, “The "downgrade" instruction changes the state of the cache line from "modified" to a different state (e.g., "shared", "invalid", etc.). Further, the coherency directory tag storage (309) is updated to reflect the change in state”).

As to claim 3, it is rejected for the same reasons set forth in claim 1 above. In addition, Koka discloses removing an entry representing a corresponding copied cache line from the dirty cache line buffer (¶0056, “the address mapping table (346)) may be updated to (i) reflect the existence of the copy of the flash page in the memory buffer (i.e., in response to STEP 410)”; ¶0060, “the coherency directory tag storage (309) is updated to reflect the change in state.  In STEP 428, the modified cache line is sent from the remote processor to the module”; ¶0066, “the coherency directory tag storage (309) is updated to reflect the change in the state of the cache line”).

As to claim 5, Koka discloses the method of claim 1, further comprising performing a flush operation at a request of the running application; wherein performing the flush operation includes copying all dirty cache lines to the remote host (¶0044, “the coherency messages include, for example, a write-back instruction”; ¶0056; ¶0060; ¶0061; ¶0066).

As to claim 6, Koka discloses the method of claim 1, further comprising adding the page to a local memory after obtaining the page (¶0007, “storing a copy of the requested page in the memory buffer”; ¶0008; ¶0009).

As to claim 7, Koka discloses the method of claim 6, further comprising copying all dirty cache lines to the remote host when the local memory becomes full (It is noted that when the cache is full, it is flushed to the memory that is well known in the 

As to claim 8, Koka discloses the method of claim 1, further comprising copying all dirty cache lines to the remote host when the running application closes a memory region containing the page (¶0044; ¶0056; ¶0060; ¶0061; ¶0066).

As to claim 9, Koka discloses the method of claim 1, wherein obtaining the page for the running application from the remote host responsible for the page includes obtaining the page via a remote direct memory access (RDMA) operation (It is noted that the remote direct memory access is a direct memory access from the memory of one computer into that of another computer device without involving the operating system of the other computer that is well known in the art; 410-414, Fig. 4; 432, Fig. 4B; ¶0054, “the cache line is retrieved from the requested page from within the memory buffer”; ¶0061, “In STEP 432, the received cache line is written to the requested page in the memory buffer”).

As to claims 10, 21 and 22, they are rejected for the same reasons set forth in claim 1 above. In addition, Koka discloses monitoring cache coherence events relating to each cache line of the page on a coherence interconnect established between two different cache memories on the local host (¶0009, “a coherence directory controller (CDC) configured to map the address to a cache line in a cache memory”; ¶0060, “the coherency directory tag storage (309) is updated to reflect the wherein the two different cache memories comprise a central processing unit (CPU) memory and a field programmable gate array (FPGA) memory (Figs. 1-2).

As to claim 11, it is rejected for the same reasons set forth in claim 2 above.

As to claim 12, it is rejected for the same reasons set forth in claims 1 and 10 above. In addition, Koka discloses a local memory (212, Fig. 2); a programmable logic device containing a cache coherence module for monitoring cache coherence events of the local processor (¶0009, “a coherence directory controller (CDC) configured to map the address to a cache line in a cache memory”; ¶0060, “the coherency directory tag storage (309) is updated to reflect the change in state”).

As to claim 13, it is rejected for the same reasons set forth in claim 2 above.

As to claim 14, it is rejected for the same reasons set forth in claim 3 above.

As to claim 16, it is rejected for the same reasons set forth in claim 5 above.

As to claim 17, it is rejected for the same reasons set forth in claim 6 above.



As to claim 19, it is rejected for the same reasons set forth in claim 6 above.

As to claim 20, it is rejected for the same reasons set forth in claim 7 above.

Conclusion
Applicant’s arguments with respect to claims 1-3, 5-14 and 16-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Nassi et al. (US 2018/0373561), Subramanian et al. (US 2020/0285580), Gandhi et al. (US 2019/0278713), Wright et al. (US 2007/0180197) disclose multiprocessor system that supports both coherent and non-coherent memory accesses.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUNGWON CHANG whose telephone number is (571)272-3960.  The examiner can normally be reached on 8:30 - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GLENTON BURGESS can be reached on (571)272-3949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JUNGWON CHANG/Primary Examiner, Art Unit 2454                                                                                                                                                                                                        February 13, 2021